OPALA, Justice,
dissenting:
The first-impression question before us is: Where not all county officials are by law elected at the same time, and the State Constitution prohibits the legislature from changing an elected official’s salary during his term of office, does the Equal Protection Clause of the XIVth Amendment require that a statutory salary increase formula, expressly made effective to coincide with the commencement of the next term of office for some but not all the county officials within the state, be extended judicially to every other county official who, on the effective date of the enactment, still remains within his then current term of office?

If I were permitted to give my opinion on the basis of common sense and of my own notions of fairness, I would doubtless arrive at an affirmative answer to the question. But a different conclusion is demanded of me by the principles of fundamental law which I am bound by my oath to apply in resolving the issue before us.

A law may not be declared invalid because it violates the Equal Protection Clause unless it fails to pass muster upon a careful consideration of its impact to be measured by a three-dimensional test. In the assessment to be made we are called upon to weigh these elements: (1) the character of the classification under attack (2) the individual interests claimed to be adversely affected [or the benefits being withheld] by the classification deemed fraught with constitutional infirmity and (3) the governmental interests which may be advanced in support of the classification under attack.1
Strict scrutiny of a legislative classification is mandated only when its impact interferes with the exercise of a right recognized as fundamental [e. g. one of uniquely private nature, the right to vote, the right of interstate travel and rights guaranteed by the First Amendment] or operates to the peculiar disadvantage of a “suspect” class *1338[e. g. alienage, race or ancestry]. The cluster of interests in governmental employment is not per se viewed as a fundamental right which demands strict scrutiny on challenge upon equal protection grounds. Nor are elected public officials embraced within a “suspect” class for purpose of equal protection analysis.2 That class is defined by federal case law as one “saddled with such disabilities, or subjected to such a history of purposeful unequal treatment, or relegated to such a position of political powerlessness as to command extraordinary protection from the majoritarian political process.”3
Judicial examination of a challenged classification, which is unrelated either to a fundamental right or to a “suspect” class, may be described as a search for a rational basis. It is to be made in “awareness that the drawing of lines that create distinctions is peculiarly a legislative task and an unavoidable one. Perfection in making the necessary classifications is neither possible nor necessary.”4 A government does not deny equal protection “merely because the classifications made by its laws are imperfect. If the classification has some ‘reasonable basis’, it does not offend the constitution simply because the classification ‘is not made with mathematical nicety or because in practice it results in some inequality’ ”.5
In the situation before us it is the impact of a diverse classification used in two discrete enactments that combined to produce the disparity complaint advanced here. The first of these statutes, enacted in 1959, placed county officials, for compensation purposes, in three salary groups.6 The second, which followed in 1973, divided the same officials into two categories when scheduling the time for their initial election to the newly-created four-year term of office extended to all of them.7
Simply stated, the problem is that some county officials, previously placed, by § 180.61, in the same compensation class with others, became eligible for a salary increase earlier than their similarly classed colleagues because their initial four-year term [under § 131] had begun two years [in 1974] ahead of the others.
An effort to fashion by case law a constitutional mandate for treatment of all county officials in Oklahoma, for salary purposes, as a single indivisible class must simply fail. It lacks the requisite underpinnings in plain standards of rationality. County officials are by law a very divergent lot. Each of them performs a set of vastly different dutiés from others and, because they exercise a varying degree of executive responsibility, they may not readily be classifiable into a single all-inclusive salary category which would make the use of legislative judgment in imposing pay differentials constitutionally impermissible.
The equal protection complaint can draw no strength here from the patently disparate treatment being accorded by 19 O.S. Supp.1978 § 180.628 to officials who fall into the very same salary class under § 180.61. No one surely could build a convincing rational basis for a claim that his inclusion in any one of the three salary classes under § 180.61 is or should be itself constitutionally protected. This is so because the county officials did not lose their divergent characteristics by the mere force of § 180.61 classification.
*1339The equal protection clause may not be invoked to create a substantive right to economic equality or to freedom from economic disparity. The Federal Constitution does not provide judicial remedies for economic ills. The state retains its power to draw reasonable distinctions between discrete county officials within its borders. Only if statutory classification rests on grounds wholly irrelevant to the achievement of state’s legitimate objective is the Equal Protection Clause offended.9
I am constrained to the view that the legislative classifications in §§ 131, 180.61 and 180.62, viewed singly or in combination, are relevant to the achievement of legitimate state’s objective in orderly salary management. They do not lack a rational basis and hence do not offend the Equal Protection Clause.
I am authorized to state that LAVENDER, C. J., IRWIN, V. C. J., and WILLIAMS, J., concur in these views.

. Dunn v. Blumstein, 405 U.S. 330, 335, 92 S.Ct. 995, 999, 31 L.Ed.2d 274, 276 [1972].


. Massachusetts Bd. of Retirement v. Murgia, 427 U.S. 307, 96 S.Ct. 2562, 41 L.Ed.2d 520 [1976].


. San Antonio Independent School District v. Rodriguez, 411 U.S. 1, 28, 93 S.Ct. 1278, 1294, 36 L.Ed.2d 16 [1973]; Massachusetts Bd. of Retirement v. Murgia, supra note 2.


. Massachusetts Bd. of Retirement v. Murgia, supra note 2; Dandridge v. Williams, 397 U.S. 471, 485, 90 S.Ct. 1153, 1162, 25 L.Ed.2d 491 [1970],


. Mathews v. De Castro, 429 U.S. 181, 97 S.Ct. 431, 50 L.Ed.2d 389 [1976],


. 19 O.S.1971 § 180.61.


. 19 O.S.Supp.1973 § 131(A) and (B).


. The basic salary law under attack.


. Holt Civic Club v. City of Tuscaloosa, 439 U.S. 60, 99 S.Ct. 383, 58 L.Ed.2d 292 [1978]; San Antonio School Dist. v. Rodriquez, supra note 3.